

	

		III 

		109th CONGRESS

		1st Session

		S. 283

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mrs. Dole (for herself,

			 Mr. Burr, Mr.

			 Lugar, Mr. Alexander,

			 Mr. Santorum, Mr. Dodd, Mr.

			 Durbin, Mr. Lautenberg, and

			 Mrs. Lincoln) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide a tax credit for the transportation of food for charitable

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Hunger Relief Trucking Tax Credit

			 Act.

		

			2.

			Credit for transportation of food for charitable

			 purposes

			

				(a)

				In General

				Subpart B of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new section:

				

					

						30B.

						Credit for transportation of food for charitable

				purposes

						

							(a)

							Allowance of credit

							There shall be allowed as a

				credit against the tax imposed by this chapter for the taxable year an amount

				equal to 25 cents for each mile for which the taxpayer uses a qualified truck

				for a qualified charitable purpose during the taxable year.

						

							(b)

							Qualified charitable purpose

							For purposes of this

				section, the term qualified charitable purpose means the

				transportation of food in connection with the hunger relief efforts of an

				organization which is described in section 501(c)(3) and is exempt from

				taxation under section 501(a) (other than a private foundation, as defined in

				section 509(a), which is not an operating foundation, as defined in section

				4942(j)(3)).

						

							(c)

							Qualified truck

							For purposes of this

				section, the term qualified truck means a truck which—

							

								(1)

								has a capacity of not less

				than 1,760 cubic square feet,

							

								(2)

								is owned, leased, or

				operated by the taxpayer, and

							

								(3)

								is ordinarily used for

				hauling property in the course of a business.

							

							(d)

							Other rules

							

								(1)

								Denial of double benefit

								No credit shall be allowed

				under this section with respect to any amount for which a deduction is allowed

				under any other provision of this chapter.

							

								(2)

								No credit where taxpayer is compensated

								No credit shall be allowed

				under this section if the taxpayer receives compensation in connection with the

				use of the qualified truck for the qualified charitable purpose.

							

								(3)

								Capacity requirement

								No credit shall be allowed

				under this section unless at least 50 percent of the hauling capacity of the

				qualified truck (measured in cubic square feet) is used for the qualified

				charitable purpose.

							.

			

				(b)

				Conforming amendment

				The table of sections for

			 subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code

			 of 1986 is amended by adding at the end the following new item:

				

					

						Sec. 30B. Credit for transportation of food for

				charitable purposes..

				

			

				(c)

				Effective date

				The amendments made by this

			 section shall apply to taxable years ending after December 31, 2004.

			

